Citation Nr: 0909867	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to February 27, 1997, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to November 
1962, and from September 1963 to September 1966.  He also had 
a period of active duty for training from July 25, 1973, to 
August 5, 1973, while serving in the Puerto Rico National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In a January 2009 statement, the Veteran submitted a claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or on 
account of being housebound.  Such claim is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  In a final decision issued in August 2005, the Board 
denied entitlement to an effective date prior to February 27, 
1997, for the grant of a TDIU.

2.  In August 2006 the Veteran submitted a freestanding claim 
for an earlier effective date for the grant of a TDIU.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to 
February 27, 1997, for the grant of a TDIU is dismissed.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.1100 (2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in the development of 
their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

However, as will be discussed below, the Board finds that the 
Veteran's earlier effective date claim must be dismissed as a 
matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  Therefore, there is no reasonable possibility that 
further assistance would aid the Veteran in substantiating 
his claim.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duties under the VCAA in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could 
not affect a pending matter and could have no application as 
a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where the operation of law is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  

II.  Analysis

The Veteran contends that he is entitled to an effective date 
prior to February 27, 1997, for the grant of a TDIU rating as 
his service-connected disabilities rendered him unemployable 
before that date.  

By way of background, the Veteran was granted entitlement to 
a TDIU rating in an August 2001 rating decision, effective 
February 27, 1997.  Thereafter, he properly appealed the 
propriety of the assigned effective date to the Board.

In a December 2003 decision, the Board determined that an 
effective date prior to February 27, 1997, for the grant of 
the Veteran's TDIU was not warranted.  The Veteran then 
appealed the Board's December 2003 decision to the U.S. Court 
of Appeals for Veterans Claims (Court).

In January 2005, VA's General Counsel and the Veteran's 
attorney filed a Joint Motion asking the Court to vacate and 
remand the Board's decision.  Principally, the parties agreed 
to remand this matter to the Board for readjudication.  Later 
in January 2005, the Court issued an Order granting the Joint 
Motion, vacating the Board's December 2003 decision, and 
remanding the case to the Board.

In an August 2005 decision, the Board denied entitlement to 
an effective date prior to February 27, 1997, for the grant 
of a TDIU rating.  The Veteran again appealed to the Court; 
however, in a May 2006 Order, the Court dismissed the 
Veteran's appeal on the basis of lack of jurisdiction as the 
Veteran had filed his appeal after the expiration of the 120 
day appeal period.  Therefore, the August 2005 Board decision 
is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2002 & 
Supp. 2008)]; 38 C.F.R. § 20.1100 (2005) [(2008)].

In August 2006 the Veteran submitted his claim of entitlement 
to an effective date prior to February 27, 1997, for the 
grant of TDIU.  For the reasons discussed below, the Board 
finds that such is a freestanding earlier effective date 
claim and must be dismissed as a matter of law. 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that once a rating decision which establishes an effective 
date becomes final, the only way that such a decision can be 
revised is if it contains clear and unmistakable error (CUE).  
The Court noted that any other result would vitiate the rule 
of finality.  In other words, the Court has found that there 
are no freestanding claims for an earlier effective date.  
When such a freestanding claim is raised, the Court has held 
that such an appeal should be dismissed.  Id. at 299-300.  

Based on the precedential Court decision in Rudd, the Board 
finds that the Veteran's earlier effective date claim for the 
grant of a TDIU must be dismissed.  In the instant case, the 
Veteran appealed the August 2001 rating decision that 
assigned an effective date for a TDIU rating of February 27, 
1997.  Such appeal was ultimately resolved in the final 
August 2005 Board decision.  The Board notes that the August 
2001 rating decision was subsumed by the August 2005 Board 
decision.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1104; see also Chisem 
v. Gober, 10 Vet. App. 526 (1997).

In light of the final Board decision, the Veteran is left 
with only one option in his attempt to obtain an earlier 
effective date: a claim alleging CUE in the Board's decision 
in August 2005 which upheld the assignment of February 27, 
1997, effective date.  See 38 C.F.R. § 3.105(a).  To date, 
the Veteran has not alleged CUE in the August 2005 Board 
decision.

In summary, the August 2005 Board decision is final as to the 
matter of the Veteran's claim of entitlement to an effective 
date prior to February 27, 1997, for a TDIU.  The Court made 
it abundantly clear in Rudd that under these circumstances 
dismissal is required due to the lack of a proper claim.  
Rudd at 300.  Based on the procedural history of this case, 
the Board has no alternative but to dismiss the appeal as to 
this issue without prejudice to the Veteran's filing a CUE 
claim.  See also Sabonis, supra.


ORDER

Entitlement to an effective date prior to February 27, 1997, 
for the grant of a TDIU is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


